DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communications filed on 02/28/2020. Claims 1-20 are pending in the instant application. Claims 1, 11 and 20 are independent. An Office Action on the merits follows here below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5, 6, 9, 11, 12, 15, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20200265153 A1) in combination with Shen et al. (US 20190295223 A1).

Regarding Claim 1: Li discloses a method (Refer to para [017]; “the present disclosure recognizes data compliance requirements regarding usage of image content for image classification training purposes and develops training systems and methodologies that satisfy data compliance requirements for usage of user image content to train image recognition classifiers.”) comprising: receiving assessment values determined by a first machine learning model (Refer to para [017 and 040]; “One or more image data sets is utilized for initial training of an image recognition model. The image data in such image data sets is image content that satisfies data compliance requirements for storing and working with such image content…the scheduling component 106 may implement machine learning modeling that is trained and configured to evaluate classification results and rank applicable image classification results for application-specific context.”) deployed on a client electronic device (Refer to para [025]; “That is, image recognition modeling may be trained and tuned to classify domain-specific data traffic for different applications/services. Exemplary applications/services may be any type of programmed software. A non-limiting example of an application/service is a productivity application/service that is configured for execution to enable users to complete tasks on a computing device, where exemplary productivity services may be configured to work with image content in different application-specific scenarios.”) the assessment values being indicative of classifications of input data and the assessment values being associated with constraint data that (Refer to para [031]; “The image classification training component 102 may further execute cross-model evaluation, from training of other image recognition modeling and/or other types of machine learning modeling executed through a data platform, to assist with online image classification training. For instance, different image classifications can help identify differences between image content (e.g., a face image is not a logo image; a table image is likely to contain text content to be evaluated). In one instance, machine learning modeling of a data platform may analyze usage of user feedback signals, where logic is applied to compliantly track and evaluate actions received through an application/service to aid in image classification evaluation. For example, analysis of user actions through an application/service can aid in identifying whether image content is a screenshot/screen-copy image from another resource. In this way, identification of a screenshot/screen-copy image and associated data/metadata can be utilized to verify accuracy of a screen-copy taken from an application/service.”) comprises a probability distribution of the assessment values with respect to the classifications of the input data (Refer to para [032]; “Analysis of image embeddings and generated labeling for image content may continuously be aggregated and used to train and tune an image recognition classifier. With aggregated image embeddings and image classification labeling, layers of image recognition modeling can be retrained to improve accuracy, precision and efficiency in executing image classification processing of domain-specific traffic. Image classification labeling may be generated for single image classes as well as mixed image classes. Moreover, the image classification training component 102 may be configured to execute training techniques such as deep reinforcement learning that may be applied to conduct online training of an image recognition classifier. In some further examples, the image classification training component 102 is configured to determine optimal device configurations for executing online training analysis. For instance, processing operations for executed online training may have a limited amount of time to work with user image content based on strict data compliance requirements, where the image classification training component 102 is configured to select and apply device configurations that can execute training processing with a specific time period assuring that online training can be completed without violating data compliance requirements. Selection of device configurations can also assist with spreading a processing load for training operation so that CPUs can execute training processing without exclusively requiring GPU configurations for execution of training processing.”).

Li does not expressly disclose a second machine learning model. Shen teaches a system trained to generate images with enhanced aesthetics … using aesthetic enhancement neural network and an adversarial neural network.

Shen also teaches “a trained neural network system that can be used to generate an enhanced image from an image where adjustments are content-adaptive.”

The processor (Refer to para [026]; “operating environment 100 shown in FIG. 1 is an example of one suitable operating environment. Among other components not shown, operating environment 100 includes a number of user devices, such as user devices 102a and 102b through 102n, network 104, and server(s) 108. Each of the components shown in FIG. 1 may be implemented via any type of computing device, such as one or more of computing device 900 described in connection to FIG. 9, for example.”) of Shen is capable of applying the assessment values determined by the first machine learning model to a second machine learning model to determine the classifications of the input data; (Refer to para [033]; “Image enhancer 106 can train and operate a neural network system in order to enhance the aesthetics of an image. Such a neural network system can include one or more neural networks trained to generate an output. For example, a neural network system can include a first neural network (e.g., an aesthetic enhancement neural network) that generates images with enhanced aesthetic and a second neural network (e.g., an adversarial neural network) that discriminates the realism and/or accuracy of the images generated by the first neural network.”) determining whether accuracies of the classifications determined by the second machine learning model conform with the probability distribution for corresponding assessment values determined by the first machine learning model; (Refer to para [037]; “During training of the aesthetic enhancement neural network, a segmentation map of the input image can be fed into the network along with the input image. A segmentation map can generally refer to an image parsed to map the image content for each pixel in the image (e.g., water, sky, building, etc.). Training the aesthetic enhancement neural network to learn to take into account context of various portions of an image ensures that the neural network system recognizes the context of portions of an image, and, as such, fewer artifacts are generated and accuracy of the image is preserved during the enhancement process.”) and retraining the first machine learning model when the accuracies of the classifications determined by the second machine learning model do not conform with the probability distribution of the corresponding assessment values determined by the first machine learning model (Refer to para [022]; “For instance, errors can be fed back through the network by adjusting the weight of network connections to reduce the value of the error. In this way, the network architecture remains the same but the weights of the network connections are retrained during each iteration of training to reduce errors. Additionally, training images can be run through an adversarial neural network, along with the segmentation mask to determine the realism of the output images to train the network to recognize “real” images from “fake” images. Generally, “real” images can be defined as images that are realistic and have a high aesthetic attribute score (e.g., above a threshold and/or receive a binary score of 1) and “fake” images can be defined as images that are not realistic and do not have a high aesthetic attribute score (e.g., below a threshold and/or receive a binary score of 0).”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Li by adding a processing component with a second machine learning model/an adversarial neural network as rejected above by Shen. 

The suggestion/motivation for combining the teachings of Li and Shen would have been in order to “learn a conditional generative model based on an input image conditioned by a corresponding segmentation map of the input image. This conditional generative model can be learned by evaluating differences between the input image and the generated enhanced image conditioned on content (e.g., using a segmentation map of the image). For instance, the aesthetic enhancement neural network can be trained to minimize loss. In embodiments, this loss can comprise content loss.” (at para [062], Shen).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Shen in order to obtain the specified claimed elements of Claim 1. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 2: Shen discloses deploying the retrained first machine learning model to the client electronic device (Refer to para [090-098]; “With reference to FIG. 5, a process flow is provided showing an embodiment of method 500 for using a trained image aesthetic enhancing neural network system to enhance the aesthetics of an image, in accordance with embodiments of the present disclosure. At block 502, an image can be input. Such an image can be selected for input from a data store, from an image database stored in the cloud, and/or from a user device. In particular, a user can select an image to input into the trained network. An image can be selected or input in any manner. For example, a user may take a picture using a camera function on a device. As another example, a user may select a desired image from a repository, for example, stored in a data store accessible by a network or stored locally at a user device.”).

Regarding Claim 5: Shen discloses the second machine learning model is deployed on a server (Refer to para [048]; “Data store 202 can store computer instructions (e.g., software program instructions, routines, or services), data, and/or models used in embodiments described herein. In some implementations, data store 202 can store information or data received via the various engines and/or components of image enhancer 204 and provide the engines and/or components with access to that information or data, as needed. Although depicted as a single component, data store 202 may be embodied as one or more data stores. Further, the information in data store 202 may be distributed in any suitable manner across one or more data stores for storage (which may be hosted externally). In embodiments, data stored in data store 202 can include images used for training a neural network system. Such images can be input into data store 202 from a remote device, such as from a server or a user device.”).

Regarding Claim 6: Li discloses the classifications comprise binary classifications (Refer to para [044]; “Flow of method 200 proceeds to a second stage of training of domain-specific image recognition classifier. At processing operation 204, a training stage trains a multiple binary class classifier through online image classification training. While a multiple binary class classifier is referenced herein, it is to be understood that any type of classifier (e.g., binary classifier) can be trained without departing from the spirit of the present disclosure.”).

Regarding Claim 9: Shen teaches retraining the first machine learning model is based at least in part on a threshold value from a range of values of the assessment values (Refer to para [022 and 023]; “For instance, errors can be fed back through the network by adjusting the weight of network connections to reduce the value of the error. In this way, the network architecture remains the same but the weights of the network connections are retrained during each iteration of training to reduce errors. Additionally, training images can be run through an adversarial neural network, along with the segmentation mask to determine the realism of the output images to train the network to recognize “real” images from “fake” images. Generally, “real” images can be defined as images that are realistic and have a high aesthetic attribute score (e.g., above a threshold and/or receive a binary score of 1) and “fake” images can be defined as images that are not realistic and do not have a high aesthetic attribute score (e.g., below a threshold and/or receive a binary score of 0). The process of training the system can be repeated for a sufficiently large number of cycles, until the neural network system converges to a state where the error of the calculations is small enough such that the output produced reaches a desired threshold minimum of loss between input images and output images. Further, or alternatively, training can continue until the adversarial network can no longer determine that generated output enhanced images differ from real images (e.g., images with high aesthetics that are not generated by the neural network system). During such training, the aesthetic enhancement neural network and adversarial neural network can be updated in an alternating manner. However, as can be appreciated, training the aesthetic enhancement neural network and the adversarial neural network may occur sequentially, concurrently, and/or individually.”).

Regarding Claim 11: Li discloses a system (Refer to para [020]; “FIG. 1 illustrates an exemplary process flow 100 providing exemplary components usable for training of image recognition modeling, with which aspects of the present disclosure may be practiced. As an example, components of process flow 100 may be executed by an exemplary computing system (or computing systems) as described in the description of FIG. 4.”) comprising: a processor (Refer to numeral 402); a memory device containing instructions (Refer to para [069]; “Referring still to FIG. 4, processing system 402 may comprise processor, a micro-processor and other circuitry that retrieves and executes software 405 from storage system 403.”) which when executed by the processor cause the processor to: receive assessment values determined by a first machine learning model (Refer to para [017 and 040]; “One or more image data sets is utilized for initial training of an image recognition model. The image data in such image data sets is image content that satisfies data compliance requirements for storing and working with such image content…the scheduling component 106 may implement machine learning modeling that is trained and configured to evaluate classification results and rank applicable image classification results for application-specific context.”) deployed on a client electronic device (Refer to para [025]; “That is, image recognition modeling may be trained and tuned to classify domain-specific data traffic for different applications/services. Exemplary applications/services may be any type of programmed software. A non-limiting example of an application/service is a productivity application/service that is configured for execution to enable users to complete tasks on a computing device, where exemplary productivity services may be configured to work with image content in different application-specific scenarios.”) the assessment values being indicative of classifications of input data and the assessment values being associated with constraint data that (Refer to para [031]; “The image classification training component 102 may further execute cross-model evaluation, from training of other image recognition modeling and/or other types of machine learning modeling executed through a data platform, to assist with online image classification training. For instance, different image classifications can help identify differences between image content (e.g., a face image is not a logo image; a table image is likely to contain text content to be evaluated). In one instance, machine learning modeling of a data platform may analyze usage of user feedback signals, where logic is applied to compliantly track and evaluate actions received through an application/service to aid in image classification evaluation. For example, analysis of user actions through an application/service can aid in identifying whether image content is a screenshot/screen-copy image from another resource. In this way, identification of a screenshot/screen-copy image and associated data/metadata can be utilized to verify accuracy of a screen-copy taken from an application/service.”) comprises a probability distribution of the assessment values with respect to the classifications of the input data (Refer to para [032]; “Analysis of image embeddings and generated labeling for image content may continuously be aggregated and used to train and tune an image recognition classifier. With aggregated image embeddings and image classification labeling, layers of image recognition modeling can be retrained to improve accuracy, precision and efficiency in executing image classification processing of domain-specific traffic. Image classification labeling may be generated for single image classes as well as mixed image classes. Moreover, the image classification training component 102 may be configured to execute training techniques such as deep reinforcement learning that may be applied to conduct online training of an image recognition classifier. In some further examples, the image classification training component 102 is configured to determine optimal device configurations for executing online training analysis. For instance, processing operations for executed online training may have a limited amount of time to work with user image content based on strict data compliance requirements, where the image classification training component 102 is configured to select and apply device configurations that can execute training processing with a specific time period assuring that online training can be completed without violating data compliance requirements. Selection of device configurations can also assist with spreading a processing load for training operation so that CPUs can execute training processing without exclusively requiring GPU configurations for execution of training processing.”).

Li does not expressly disclose a second machine learning model. Shen teaches a system trained to generate images with enhanced aesthetics … using aesthetic enhancement neural network and an adversarial neural network.

Shen also teaches “a trained neural network system that can be used to generate an enhanced image from an image where adjustments are content-adaptive.”

The processor (Refer to para [026]; “operating environment 100 shown in FIG. 1 is an example of one suitable operating environment. Among other components not shown, operating environment 100 includes a number of user devices, such as user devices 102a and 102b through 102n, network 104, and server(s) 108. Each of the components shown in FIG. 1 may be implemented via any type of computing device, such as one or more of computing device 900 described in connection to FIG. 9, for example.”) of Shen is capable to apply the assessment values determined by the first machine learning model to a second machine learning model to determine the classifications of the input data (Refer to para [033]; “Image enhancer 106 can train and operate a neural network system in order to enhance the aesthetics of an image. Such a neural network system can include one or more neural networks trained to generate an output. For example, a neural network system can include a first neural network (e.g., an aesthetic enhancement neural network) that generates images with enhanced aesthetic and a second neural network (e.g., an adversarial neural network) that discriminates the realism and/or accuracy of the images generated by the first neural network.”) determine whether accuracies of the classifications determined by the second machine learning model conform with the probability distribution for corresponding assessment values determined by the first machine learning model (Refer to para [037]; “During training of the aesthetic enhancement neural network, a segmentation map of the input image can be fed into the network along with the input image. A segmentation map can generally refer to an image parsed to map the image content for each pixel in the image (e.g., water, sky, building, etc.). Training the aesthetic enhancement neural network to learn to take into account context of various portions of an image ensures that the neural network system recognizes the context of portions of an image, and, as such, fewer artifacts are generated and accuracy of the image is preserved during the enhancement process.”) and retrain the first machine learning model when the accuracies of the classifications determined by the second machine learning model do not conform with the probability distribution of the corresponding assessment values determined by the first machine learning model (Refer to para [022]; “For instance, errors can be fed back through the network by adjusting the weight of network connections to reduce the value of the error. In this way, the network architecture remains the same but the weights of the network connections are retrained during each iteration of training to reduce errors. Additionally, training images can be run through an adversarial neural network, along with the segmentation mask to determine the realism of the output images to train the network to recognize “real” images from “fake” images. Generally, “real” images can be defined as images that are realistic and have a high aesthetic attribute score (e.g., above a threshold and/or receive a binary score of 1) and “fake” images can be defined as images that are not realistic and do not have a high aesthetic attribute score (e.g., below a threshold and/or receive a binary score of 0).”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Li by adding a processing component with a second machine learning model/an adversarial neural network as rejected above by Shen. 
The suggestion/motivation for combining the teachings of Li and Shen would have been in order to “learn a conditional generative model based on an input image conditioned by a corresponding segmentation map of the input image. This conditional generative model can be learned by evaluating differences between the input image and the generated enhanced image conditioned on content (e.g., using a segmentation map of the image). For instance, the aesthetic enhancement neural network can be trained to minimize loss. In embodiments, this loss can comprise content loss.” (at para [062], Shen).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Shen in order to obtain the specified claimed elements of Claim 11. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding Claim 12: Shen discloses deploy the retrained first machine learning model to the client electronic device (Refer to para [090-098]; “With reference to FIG. 5, a process flow is provided showing an embodiment of method 500 for using a trained image aesthetic enhancing neural network system to enhance the aesthetics of an image, in accordance with embodiments of the present disclosure. At block 502, an image can be input. Such an image can be selected for input from a data store, from an image database stored in the cloud, and/or from a user device. In particular, a user can select an image to input into the trained network. An image can be selected or input in any manner. For example, a user may take a picture using a camera function on a device. As another example, a user may select a desired image from a repository, for example, stored in a data store accessible by a network or stored locally at a user device.”).

Regarding Claim 15: Shen discloses the second machine learning model is deployed on a server (Refer to para [048]; “Data store 202 can store computer instructions (e.g., software program instructions, routines, or services), data, and/or models used in embodiments described herein. In some implementations, data store 202 can store information or data received via the various engines and/or components of image enhancer 204 and provide the engines and/or components with access to that information or data, as needed. Although depicted as a single component, data store 202 may be embodied as one or more data stores. Further, the information in data store 202 may be distributed in any suitable manner across one or more data stores for storage (which may be hosted externally). In embodiments, data stored in data store 202 can include images used for training a neural network system. Such images can be input into data store 202 from a remote device, such as from a server or a user device.”)

Regarding Claim 16: Li discloses the classifications comprise binary classifications (Refer to para [044]; “Flow of method 200 proceeds to a second stage of training of domain-specific image recognition classifier. At processing operation 204, a training stage trains a multiple binary class classifier through online image classification training. While a multiple binary class classifier is referenced herein, it is to be understood that any type of classifier (e.g., binary classifier) can be trained without departing from the spirit of the present disclosure.”).

Regarding Claim 18: Shen teaches a system to retrain the first machine learning model is based at least in part on a threshold value from a range of values of the assessment values (Refer to para [022 and 023]; “For instance, errors can be fed back through the network by adjusting the weight of network connections to reduce the value of the error. In this way, the network architecture remains the same but the weights of the network connections are retrained during each iteration of training to reduce errors. Additionally, training images can be run through an adversarial neural network, along with the segmentation mask to determine the realism of the output images to train the network to recognize “real” images from “fake” images. Generally, “real” images can be defined as images that are realistic and have a high aesthetic attribute score (e.g., above a threshold and/or receive a binary score of 1) and “fake” images can be defined as images that are not realistic and do not have a high aesthetic attribute score (e.g., below a threshold and/or receive a binary score of 0). The process of training the system can be repeated for a sufficiently large number of cycles, until the neural network system converges to a state where the error of the calculations is small enough such that the output produced reaches a desired threshold minimum of loss between input images and output images. Further, or alternatively, training can continue until the adversarial network can no longer determine that generated output enhanced images differ from real images (e.g., images with high aesthetics that are not generated by the neural network system). During such training, the aesthetic enhancement neural network and adversarial neural network can be updated in an alternating manner. However, as can be appreciated, training the aesthetic enhancement neural network and the adversarial neural network may occur sequentially, concurrently, and/or individually.”).

Regarding Claim 20: Li discloses a non-transitory computer-readable medium comprising instructions (Refer to para [068]; “Processing system 402 loads and executes software 405 from storage system 403. Software 405 includes one or more software components (e.g., 406a and 406b) that are configured as components for the image classification training component 406a and application/service components 406b (e.g., application platform, productivity application/service components).”) which when executed by a computing device (Refer to numeral 402); cause the computing device to perform operations comprising: receiving, at a destination electronic device (Refer to para [017 and 040]; “One or more image data sets is utilized for initial training of an image recognition model. The image data in such image data sets is image content that satisfies data compliance requirements for storing and working with such image content…the scheduling component 106 may implement machine learning modeling that is trained and configured to evaluate classification results and rank applicable image classification results for application-specific context.”) an assessment value from a source electronic device, the assessment value being provided from an output of a first machine learning model deployed on the source electronic device (Refer to para [031]; “The image classification training component 102 may further execute cross-model evaluation, from training of other image recognition modeling and/or other types of machine learning modeling executed through a data platform, to assist with online image classification training. For instance, different image classifications can help identify differences between image content (e.g., a face image is not a logo image; a table image is likely to contain text content to be evaluated). In one instance, machine learning modeling of a data platform may analyze usage of user feedback signals, where logic is applied to compliantly track and evaluate actions received through an application/service to aid in image classification evaluation. For example, analysis of user actions through an application/service can aid in identifying whether image content is a screenshot/screen-copy image from another resource. In this way, identification of a screenshot/screen-copy image and associated data/metadata can be utilized to verify accuracy of a screen-copy taken from an application/service.”)

Li does not expressly disclose a second machine learning model. Shen teaches a system trained to generate images with enhanced aesthetics … using aesthetic enhancement neural network and an adversarial neural network.

Shen also teaches “a trained neural network system that can be used to generate an enhanced image from an image where adjustments are content-adaptive.”

Shen teaches determining, by a second machine learning model deployed on the destination electronic device (Refer to para [033]; “Such a neural network system can include one or more neural networks trained to generate an output. For example, a neural network system can include a first neural network (e.g., an aesthetic enhancement neural network) that generates images with enhanced aesthetic and a second neural network (e.g., an adversarial neural network) that discriminates the realism and/or accuracy of the images generated by the first neural network. Further, when training or operating the first neural network, the image input is conditioned using a corresponding segmentation map. Incorporating a segmentation map during training of the neural network system ensures the system learns adaptive adjustments dependent on the categorization/content of that location of an image (e.g., sky is not green, skin is not purple, etc.). The second neural network can discriminate the output of the first neural network during training using highly scored aesthetic images along with corresponding segmentation maps to learn “real” images from “fake” images.”) a classification of the assessment value based on a set of constraints, the set of constraints being utilized by the source electronic device and the destination electronic device to at least define a probability that the assessment value corresponds to a particular classification (Refer to para [037]; “During training of the aesthetic enhancement neural network, a segmentation map of the input image can be fed into the network along with the input image. A segmentation map can generally refer to an image parsed to map the image content for each pixel in the image (e.g., water, sky, building, etc.). Training the aesthetic enhancement neural network to learn to take into account context of various portions of an image ensures that the neural network system recognizes the context of portions of an image, and, as such, fewer artifacts are generated and accuracy of the image is preserved during the enhancement process.”) and performing, by the destination electronic device, an action based at least in part on the classification of the assessment value (Refer to para [022]; “For instance, errors can be fed back through the network by adjusting the weight of network connections to reduce the value of the error. In this way, the network architecture remains the same but the weights of the network connections are retrained during each iteration of training to reduce errors. Additionally, training images can be run through an adversarial neural network, along with the segmentation mask to determine the realism of the output images to train the network to recognize “real” images from “fake” images. Generally, “real” images can be defined as images that are realistic and have a high aesthetic attribute score (e.g., above a threshold and/or receive a binary score of 1) and “fake” images can be defined as images that are not realistic and do not have a high aesthetic attribute score (e.g., below a threshold and/or receive a binary score of 0).”).

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify Li by adding a processing component with a second machine learning model/an adversarial neural network as rejected above by Shen. 

The suggestion/motivation for combining the teachings of Li and Shen would have been in order to “learn a conditional generative model based on an input image conditioned by a corresponding segmentation map of the input image. This conditional generative model can be learned by evaluating differences between the input image and the generated enhanced image conditioned on content (e.g., using a segmentation map of the image). For instance, the aesthetic enhancement neural network can be trained to minimize loss. In embodiments, this loss can comprise content loss.” (at para [062], Shen).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Li and Shen in order to obtain the specified claimed elements of Claim 20. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to the claim in question.
Allowable Subject Matter
Claims 3, 4, 7, 8, 10, 13, 14, 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art either singly or in combination does not expressly disclose at least the following limitation(s): “…the probability distribution of the constraint data comprises a first set of percentages for false positives and a second set of percentages for false negatives corresponding to the assessment values.”
“…wherein the binary classifications include a first classification corresponding to a fraudulent transaction and a second classification corresponding to a non-fraudulent transaction.”
“…the assessment values are based at least in part on signals indicating activity performed on the client electronic device, and the signals from the client electronic device are not shared with a server that receives the assessment values.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20220067521 A1
US 20210264195 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIA M THOMAS whose telephone number is (571)270-1583. The examiner can normally be reached M-Th 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward (Ed) Urban can be reached on 572-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIA M. THOMAS
Primary Examiner
Art Unit 2665



/MIA M THOMAS/Primary Examiner
Art Unit 2665